Order entered July 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01459-CV

   STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST, STEVEN E. LAU,
               INDIVIDUALLY, AND KEN MORRIS, Appellants

                                                V.

                    JAMES REEDER AND EDDIE CORBITT, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-98-00869-D

                                            ORDER
       We GRANT appellants’ July 14, 2015 motion to increase word count limit for

appellants’ brief and ORDER appellants’ brief tendered to the Clerk of the Court July 20, 2015

filed as of the date of this order. However, the word limit for the aggregate of all briefs filed by

appellant remains 27,000 words. See TEX. R. APP. P. 9.4(i)(2)(B).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE